DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-28 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable because no single reference or combination of references anticipate or make obvious the above mentioned claims. 
More specifically the application is allowed because related prior arts for conveyor system assembly with busbar connections, does not disclose, teach or suggest, following subject matter in claims:  
an electrical energy supply bus (4, 38), which is disposed along the first frame profile (2, 2') and/or second frame profile (3, 3'),
a first actuator (5), configured as an electrical rotary motor, for drive of at least one conveying element (6a ... 6c),
which is mounted on the first frame profile (2, 2') and/or second frame profile (3, 3'),
a first electrical connection box (7, 7a ... 7e), by means of which box the first actuator (5) is connected with the energy supply bus (4, 38), which box is equipped with first control
electronics (29, 30), and is mounted on the first/second frame profile (2, 3, 2', 3'), on which the electrical energy supply bus (4, 38) is also disposed, and
a second electrical actuator (8, Ba, Sb) for drive of a functional element (9, 36, 37), wherein the second electrical actuator (8, Ba, Sb) differs from the first electrical drive
motor (5) with regard to its nominal voltage,
a second electrical connection box (10a ... l0e) is provided, by means of which box the second actuator (8, Ba, Sb) is connected with the energy supply bus (4, 38), and which box is
mounted in the region of the first/second frame profile (2, 3, 2', 3'), on which the electrical energy supply bus (4, 38) is also disposed.
And similar subject matter in claims 17 and 23.

Related prior art 1-REISCHL WO2015051390 published as 201600280463 and 
2-REISCHL WO2015051392 published as 201600257500 disclose
Conveyor system, having 
a first and a second profiled frame section (2,3),
an electrical power supply bus (15) which is arranged along said first profiled frame section (2) and/or second profiled frame section (3), a first actuator (4) that is designed as an electrical rotation motor and drives at least one conveyor element
(6, first conveyor roller ) which is mounted on the first profiled frame section (2) and/or the second profiled frame section (3),
a first electrical connection box (11) by means of which the first actuator (6) is connected to the power supply bus (15), which is equipped with a first electronic control unit (12) and mounted on the first/second profiled frame section (2,3), and on which said electrical power supply bus (15) is also positioned, and
-a second electrical actuator (6) for driving a functional element (6, second conveyor roller), and a second electrical connection box (11) is provided by means of which the second actuator (6) is connected to the power supply bus (15), which is mounted in the region of the first/second profiled frame section (2,3), and on which said electrical power supply bus (5) is also positioned, the power supply bus comprising a 

Prior arts, REISCHL 1 and 2, as explained above, disclose related structural elements for conveyor system assembly with busbar connections, and components but none of the references either alone or in combination fails to teach or fairly suggest or render obvious above structure.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835